DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 08/13/2022.
Claims 1, 14, 18, 19, 20, 21 are amended.
Claims 1 – 21 are presented for examination.


Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Objections
1. The Applicant has amended the abstract. The objection to the abstract is withdrawn.
2. The Applicant amended claim 21 and has overcome the objection outlined in the previous Office action.
Claim Rejections - 35 USC § 112
1. The Applicant has amended claim 14. The rejection under 35 US 112(d) is withdrawn.

Claim Rejections - 35 USC § 101
1. The Applicant asserts that with the amendment to claims 1, 18, 19, 20, and 21 the independent claims are now eligible under 35 USC 101.

The Applicant argues that the claims are patent eligible because they are not directed to an abstract idea and “improves numerous industrial and engineering processes by decoupling the geometric representation of an object from the computational techniques used to determine physical properties of the object.”

The Applicant argues that computer-based simulations in the case of manufacture of tangible products provides essential utility and that the tangible utility of such a computer simulation makes it anything but an abstract idea.

In response the Examiner does not find this argument persuasive. A review of the actual claim language does not show any elements involving a computer-based simulation involving manufacturing of a tangible product. On pages 16 – 17 the Applicant is espousing the benefit of computer simulations in a context that has no nexus to the actual claim. 

2. On page 17 the Applicant asserts that “one complex aspect of simulation involves volume determination for a simulated object” and that “the complexity is partly computational” and continues to discuss surface meshes and G-code specifying a manufacturing tool path and then asserts “as a consequence, conventional systems for simulation lack interoperability...”. The Applicant then states that “Applicant’s claims, particularly as amended, introduce interoperability into computer simulation techniques by applying properties of moments to simulated object in order to derive rules.” The Applicant concludes that the instant claims are therefore similar to McRO.

In response the argument is not persuasive. First, according to the McRO Bascom memo, there are two things needed for McRO. First, a teaching in the specification about how the claimed invention improves the functioning of a computer or technology. The Applicant did not provide any specific teaching from the specification. The Applicant merely created from whole cloth an example of a generalized computer-based simulation for manufacturing and then asserted that it is beneficial. Second, the claim must contain a particular solution to a problem or a particular way to achieve a desired outcome defined by the claim limitation. For example, in McRO’s claims defined a specific way, namely use of particular rules to set morph weights and transitions through phenemes, to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters and thus were not directed to an abstract idea. The Applicant cites the claims “quadrature rules for integrating an arbitrary function” as being analogous to McRO’s particular rules. The Examiner disagrees. The claimed “quadrature rules” are not particular. They are recited as merely “quadrature rules” rather than particular ones.  Therefore, the Examiner finds that the claims are not analogous to the ones found in McRO.

3. The Applicant discusses the independent claim and then asserts that “in view, generally, of the utility of computer simulations as discussed above, and the tangible improvements and enhancements to computer simulation techniques provided by the method of claim 1 as amended, Applicant submits that claim 1 is directed to patentable subject matter.

In response the argument is not persuasive. To help illustrate why the claim is directed towards an abstract idea the Examiner also provides an example as illustrated and explained below.



    PNG
    media_image1.png
    1700
    2338
    media_image1.png
    Greyscale


Claim 1 is a method. While the claim recites “a first computing device” and “a second computing device” and “at the second computing device, simulating the physical property of the object”, these elements are not indicative of a practical application under STEP 2A PRONG TWO or STEP 2B because the computer is merely invoked as a tool for implementing the abstract idea. Humans are capable of performing mental simulations because humans are capable if imagining and picturing scenarios in their mind. In the image above, Billy is performing mentally the abstract ideas of the first computing device while Bob is performing mentally the abstract ideas of the second computing device.

The claim recites: “receiving data comprising a geometric representation of an object, the geometric representation specifying a geometric domain corresponding to a shape and a contained spatial region of the object”. This is tantamount to Billy, in the illustration, looking at a 3 meter long pole standing on its end perpendicular (90 degrees) to the horizontal plane under gravitational force. gravitational force is a physical condition. Length of the pole is a physical property of the pole.

The claim recites “integrating a predetermined set of basis functions over the geometric domain to derive a moment-vector for the object, the moment-vector encapsulating an analytic formulation of the geometric domain that is independent of the geometric representation of the object”. This is tantamount to Billy, knowing geometry and understanding that a pole is a tube (i.e., a circle/rotation integrated over a distance) and that circles with a radius have a moment vector perpendicular to the radius, analyzing the situation and thinking to himself “3 meters and 90 degree” can encapsulate how I analytically think about the pole I’m seeing. 

This is merely an expression of right triangle trigonometry. Which allows the full specification of a geometric shape, given the hypotenuse and adjacent angle where sin(C)= Opposite/hypotenuse and Cos(C)= adjacent/hypotenuse and Tan(c)= opposite/adjacent, when the hypotenuse and its angle are considered to point in the direction of the moment. 

The claim recites “generating quadrature rules for integrating an arbitrary function by applying moment-fitting to the moment-vector, the arbitrary function being indicative of a physical property of the object”. This is tantamount to Billy thinking to himself: “I can represent the horizontal plane with an X, Y axis and place the center of the pole at the origin so 1/4th of the circular cross section of the pole is in one of each of the 4 quadrants of the X, Y plane” and then conditioning the X and Y values of the basic equation of a circle (or cylinder) relative to the moment vector by making the X and Y values of the equation congruent to the opposite and adjacent sides of the triangle specified by the moment vector. In other words, rewrite the X and Y variables of the equation in terms of a length and angle.

The length of the object is the physical property of the moment vector in this example. A vector is simply a magnitude (i.e., length) and direction (angle related to XY plane).

The claim recites “providing the quadrature rules to a second computing device”. This is when Billy says “hey bob, 3 meters at 90 degrees” and when Bob hears Billy tell him this information.

The claim recites “independently of the geometric representation of the object, computationally integrating the arbitrary function over the geometric domain by applying the quadrature rules; and at the second computing device, simulating the physical property of the object subject to simulated physical conditions based on the computationally integrated arbitrary function.” This is when Bob imagines a 3 meter long pole at 90 degrees perpendicular to the horizon under gravity.

As illustrated with the example above, the claim is simply mentally observing geometric properties of an object, representing those properties in the form of a vector, conditioning a shape function to the vector (i.e., so you can obtain the shape given the vector (i.e., shape = F(vector)) then communication the vector to someone else and then them thinking about the shape.

The claim merely recites generically “object” and “shape” and “geometric domain” and “physical property” and “physical condition” which does not even relate the geometric imagining to any specific type of technological field. The claim does not involve any sort of manufacturing. Therefore, the claim does not provide any improvement to any technology and has no application related to manufacturing. Further, the computers are also generally recited and used merely a tools for computation. Therefore, the claims do not improve the computers.

Upon retrospect, the Examiner notes that the claim is reminiscent of a high school student taking the SAT where the test question proves a right triangle hypotenuse and angle and the student is asked to determine the area of an associated square. The College Board encoded information into a vector and communicated it to a student and the student then, mentally (possible with pen and paper), understanding basic trigonometry and shape equations calculates the dimensions and area of the associated square. The College Board is performing the functions of the claimed first computing device and the student is performing the functioning of the second computing device.

The Examiner find the claims are not eligible under 35 UC 101.

End Response to Arguments







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Claim 1. 
STEP 1: YES, “A method for...”
STEP 2A PRONG ONE: YES. The claim recites, in pertinent part, “... comprising:... , receiving data comprising a geometric representation of an object, the geometric representation specifying a geometric domain corresponding to a shape and a contained spatial region of the object;... , computationally integrating a predetermined set of basis functions over the geometric domain to derive a moment-vector for the object, the moment-vector encapsulating an analytic formation of the geometric domain that is independent of the geometric representation of the object; at the first computing device, computationally generating quadrature rules for integrating an arbitrary function by applying moment-fitting to the moment-vector, the arbitrary function being indicative of a physical property of the object; providing the quadrature rule... and..., independently of the geometric representation of the object, computationally integrating the arbitrary function over the geometric domain by applying the quadrature rules, and... simulating the physical property of the object subject to simulated physical conditions based on the computationally integrated arbitrary function” which is a mental process of thinking about a geometric shape and communicating information about the shape and then imagining the shape based on the communicated information.

STEP 2A PRONG TWO: NO. While the claim recites “...at a first computing device... at the first computing device... to a second computing device; and at the second computing device...” this is merely a recitation of a generic “computing device” that is invoked as a tool to perform the abstract idea. Such limitations are not a practical application.
STEP 2B: NO. The claim does not recite any additional elements beyond those outlined above. Therefore there are no additional elements beyond the abstract idea which are significantly more than the abstract idea itself.

Therefore, the claim is not eligible under 35 USC 101.

Claim 18. 
STEP 1: YES “A system for...”
STEP 2A PRONG ONE: YES “... comprising: a first computing device comprising a first computational analysis system for carrying out operations including calculation of moment-vectors for arbitrary geometric representations of objects; and
a second computing device comprising a second computational analysis system for carrying out operations including simulation of physical properties of simulated objects,
wherein the first computational analysis system is configured to:
receive data comprising a geometric representation of an object, the geometric representation specifying a geometric domain corresponding to a shape and a contained spatial region of the object;
computationally integrate a predetermined set of basis functions over the geometric domain to derive a moment-vector for the object, the moment-vector encapsulating an analytic formulation of the geometric domain that is independent of the geometric representation of the object;
computationally generate quadrature rules for integrating an arbitrary function by applying moment-fitting to the moment-vector, wherein the arbitrary function is indicative of a physical property of the object; and
providing the quadrature rules to the second computational analysis system via a common interface for transfer of quadrature rules between the first and second computational analysis system;
and wherein the second computational analysis system is configured to:
independently of the geometric representation of the object, computationally integrate the arbitrary function over the geometric domain by applying the quadrature rules and... simulating the physical property of the object subject to simulated physical conditions based on the computationally integrated arbitrary function” which is a mental process of thinking about a geometric shape and communicating information about the shape and then imagining the shape based on the communicated information.

STEP 2A PRONG TWO: NO. while the claim recites “... a first computing device comprising a first computational analysis system... and a second computing device comprising a second computational analysis system... the first computational analysis stem... the second computational analysis system... the second computational analysis system...” this is merely a recitation of a generic computing system that is invoked as a tool to perform the abstract idea. Such limitations are not a practical application.

STEP 2B: NO. The claim does not recite any additional elements beyond those outlined above. Therefore there are no additional elements beyond the abstract idea which are significantly more than the abstract idea itself.

Therefore, the claim is not eligible under 35 USC 101.


Claim 19. 
STEP 1: YES “A first-stage computing device...”
STEP 2 PRONG ONE: YES. The claim recites “... including: receiving data comprising a geometric representation of an object, the geometric representation specifying a geometric domain corresponding to a shape and a contained spatial region of the object; computationally integrating a predetermined set of basis functions over the geometric domain to derive a moment-vector for the object, the moment-vector encapsulating an analytic formulation of the geometric domain that is independent of the geometric representation of the object; computationally generating quadrature rules for integrating an arbitrary function by applying moment-fitting to the moment-vector, wherein the arbitrary function is indicative of a physical property of the object; and providing the moment-vector to a second-stage computing device; wherein the second-stage computing device is configured to: independently of the geometric representation of the object, computationally integrate the arbitrary function over the geometric domain by applying the quadrature rules and... simulating the physical property of the object subject to simulated physical conditions based on the computationally integrated arbitrary function” which is a mental process of thinking about a geometric shape and communicating information about the shape and then imagining the shape based on the communicated information.

STEP 1 PRONG TWO: NO. While the claim recites “...comprising: one or more processors; memory, and instructions stored in the memory that, when executed by the one or more processors, cause the first-stage computing device to carry out operations... a second-stage computing device... the second-stage computing device...” the recitation of a computer invoked as a tool is not indicative of a practical application.

STEP 2: NO. The claim recites a computer device but the recitation of a computer invoked as a tool is not significantly more than the abstract Idea.

Therefore, the claim is not eligible under 35 USC 101.


Claim 20. 
STEP 1: YES: “A second-stage computing device...”
STEP 2A PRONG ONE: YES: “... receiving, from a first-stage computing device, quadrature rules for integrating an arbitrary function over a geometric domain corresponding to a shape and a contained spatial region of an object, wherein the geometric domain is specified according to a geometric representation of the object, and wherein the arbitrary function is indicative of a physical property of the object; and independently integrating the arbitrary function over the geometric domain by applying the quadrature rules; and simulating the physical property of the object subject to simulated physical conditions based on the computationally integrated arbitrary functions; wherein the quadrature rules are computed by the first-stage computing device, the first state-stage computing device being configured to: receive data comprising the geometric representation of the object; computationally integrate a predetermined set of basis functions over the geometric domain to derive the moment-vector for the object, the moment-vector encapsulating an analytic formation of the geometric domain that is independent of the geometric representation of the object; computationally generate the quadrature rules for integrating the arbitrary function by applying moment-fitting to the moment-vector; and  provide the moment-vector to the second-stage computing device” which is a mental process of thinking about a geometric shape and communicating information about the shape and then imagining (simulating) the shape based on the communicated information.


STEP 2A PRONG TWO: NO: while the claim recites “... comprising: one or more processors; memory, and instructions stored in the memory that, when executed by the one or more processors, cause the second-stage computing device to carry out operations including:... a first-stage computing device... the first state-stage computing device... the second-stage computing device...” the recitation of a computer invoked merely as a tool to execute the abstract idea is not indicative of a practical application. 

STEP 2: NO. There are not additional elements of the claim therefore the claim does not include any additional elements which are significantly more than the abstract idea.

Therefore, the claim is not eligible under 35 USC 101.





Claim 21. 
STEP 1. YES: “A non-transitory computer-readable medium...”
STEP 2A PRONG ONE: YES: “... for computing integrals over geometric domains, cause the system to carry out operations including: receiving, at a first computing device, data comprising a geometric representation of an object, that geometric representation defining a geometric domain descriptive of a shape and a contained spatial region of the object; at the first computing device, computationally integrating a predetermined set of basis functions over the geometric domain to derive a moment-vector for the object, the moment-vector encapsulating an analytic description of the geometric domain that is independent of the geometric representation of the object; at the computing device, computationally generating quadrature rules for integrating an arbitrary function by applying moment-fitting to the moment-vector, the arbitrary function being indicative of a physical property of the object; providing the quadrature rules to a second computing device; at the second computing device, independently of the geometric representation of the object computationally integrating the arbitrary function over the geometric domain by applying the quadrature rules and... simulating the physical property of the object subject to simulated physical conditions based on the computationally integrated arbitrary function” which is a mental process of thinking about a geometric shape and communicating information about the shape and then imagining the shape based on the communicated information.

STEP 2A PRONG TWO: NO. while the claim recites “... having instructions stored thereon that, when executed by the one or more processors of a system... a first computing device... at the first computing device... at the computing device... a second computing device... at the second computing device...” the recitation of computing equipment as a tool is not indicative of a practical application.

STEP 2B. NO. There are not additional elements of the claim therefore the claim does not include any additional elements which are significantly more than the abstract idea.

Therefore the claim is not eligible under 35 USC 101.


Claim 2 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more. 
Claim 3 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 4 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 5 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 6 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 7 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 8 While the claim recites that the geometric representation corresponds to image data this is merely linking the mathematical operation to a type of data. This merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 9 while the claim recites that the geometric representation corresponds to G-code, the merely characterizes the data into a format. specifying a data format used as input to the mathematical calculation is not an additional element which relies on or uses the judicial exception in a meaningful way. This is also not an additional element which is significantly more. 

Claim 10 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 11 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 12 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 13 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 14 merely recites characteristics of the computing device but again the computing device is merely invoked as a tool. Such limitations are not a practical application nor are they significantly more.
Claim 15 merely recites characteristics of the computing device but again the computing device is merely invoked as a tool. The claim recites providing quadrature rules “via a common interface” which characterizes the computer but this doesn’t result in a practical application and communication through a common interface is not significantly more than the abstract idea.
Claim 16 recites the first computing system receiving a request for quadrature rules, however, computers sending a receiving requests for data is not significantly more than the abstract idea.Such limitations are not a practical application nor are they significantly more.
Claim 17 recites that the interface is a plug-and-play interface, however, this merely characterizes the computer system and the computer system is still only invoked as a tool. Such limitations are not a practical application nor are they significantly more.


Potentially Allowable Subject Matter.
Claims, 1, 18, 19, 20, and 21 each appear to contain allowable subject matter; however, the claims are not in condition for allowance due to the outstanding rejections under 35 USC 101, 112, and the objections as outlined above.


Closes Prior Art
Thiagarajan_2014 (Adaptively weighted numerical integration over arbitrary domains, computers and mathematics with applications 67 (2014) 1682 – 1702) teaches data comprising a geometric representation of an object, the geometric representation specifying a geometric domain corresponding to a shape and contained spatial region of the object and to calculate the moment vectors (equation 7) and to calculate quadrature rules and fit them (page 1687 section 3) and basis functions (page 1683: “... moment-fitting equations involve computing integrals of the basis function (known as moments) over an arbitrary geometric domain...”) but does not teach a first computing device nor providing the quadrature rules to a second computing device.

Mousavi_2009 (Generalized Gaussian Quadrature Rules on Arbitrary Polygons, International Journal for numerical methods in engineering, 2009, 00:1-26) teaches “moment fitting equations that contain integration of the basis function over the region, have been used to find quadrature rules over the triangle...” (page 3 par 2) but does not teach but does not teach a first computing device nor providing the quadrature rules to a second computing device.

Kapur_2001 (US 6,314,545 B1) teaches a discretization means for discretizing a geometric component into a plurality of regions of the geometry using known general purpose computer and then each region in turn is divided by a quadrature node generating means which is another process within the general purpose computer for dividing the regions into a plurality of quadrature nodes (col 8 lines 35 – 50) thereby teaching a first computing means for computing a quadrature implemented with a general purpose computer and a second computing means for computing means for computing a high order quadrature for pairs of nodes and running a process within the general purpose computer (col 8 lines 60 – 67) but this does not teach a second computing device receiving from a first computing device quadrature rules and then the second computing device independently integrating an arbitrary function over the geometric domain by applying quadrature rules.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146